DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on August 11, 2021 claims 1-3, 6-7, and 9-14 are now pending for examination in the application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitation “a marc generation unit receiving…”, “a communication unit transmitting…”,  has/have not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-7, and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.


Claim 1-3, 6-7, and 9-14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical
application. The claims do not include additional elements that are sufficient to amount to significantly
more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is
first noted the claim method (claims 1-3) and system (claims 6-7) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
            Step 2A Prong One Extracting non-bibliographic information about a new book (non-bibliographic information; The mathematics disclosed as support and as claimed for calculating similarity of a new book with books already coded appears to be simple enough that it can be performed mentally;

[0079] The analysis unit 230 performs analysis of a morpheme on received bibliographic information of a new book, and may calculate similarity by comparing the analyzed morpheme with morphemes that form bibliographic data of books already stored in the database 100...

[0080] Meanwhile, the similarity may be calculated through (the number of identical morphemes).times.(category weight). Accordingly, a method of calculating similarity and an embodiment thereof are described in detail when a method of generating MARC data is subsequently described.

Updating extracted non-bibliographic information based on similarity can be performed mentally with pen and paper or a computer; and 

generating MARC data, discussed below, can be performed mentally 

[0002] MARC data means a series of meta data standard formats coded so that overall information related to a book can be identified by a computer as list data and accumulated and distributed. Today, in Korea, an integrated Korean machine readable cataloging (KORMARC) format for bibliography was regulated and used as a KS standard in 2005 using MARC 21, that is, an integrated format of the U.S.A. standard (USMARC) and the Canada standard (CAN/MARC) as a basic frame. The integrated KORMARC format for bibliography includes overall information related to a book, such as a book name, an author, the state of sales, the state of publication, the state of a form, a subject, a main category, etc. of a book.  

However, MARC data also includes an item into which a private opinion of a librarian who assigns Korean decimal classification (hereinafter "KDC") or Dewey decimal classification (hereinafter "DDC") has been incorporated, in addition to items containing objective information written in a book, such as a book name, an author, and a publication date. Accordingly, there are problems in that a librarian who has expert knowledge is essential in order to generate high-quality MARC data according to the conventional method and it is difficult to receive high-quality MARC data using a method provided by a book vendor.
Step 2A Prong One and Step 2B Additional elements include 

Using a database to store book information and MARC data for a book constitutes use of generic computer related technology to perform the function for which it was developed; in this case using a database to store data;

Receiving book information for a new book constitutes insignificant extra solution activity, specifically mere data gathering (i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989)); 

Providing generated MARC data for a new book to a user constitutes necessary output of the results of the mental steps; and 


Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.


Applicant’s arguments:
Regarding the rejection under 35 U.S.C. 101, Applicant argues that “the Office Action has not considered the claim as a whole in determining subject matter eligibility. Further, Claim 1 is directed to a particular useful application, i.e., a method of generating MARC data in real time based on information provided by a user. Further, receiving book information of a new book is not merely a data gathering process but an important step in providing a more efficient, accurate and automated method of providing MARC data in real time. All of the method steps in Claim 1, considered as a whole, is not well-understood, routine or conventional activity.”

Examiner’s Reply:
Examiner respectfully disagrees.  
Extracting information and calculating a similarity does not reflect any specific implementation of generating and transmitting MARC data that would either improve a computer or other technology, and/or the independent claims recite a particular solution to a problem or a particular way to achieve a desired outcome.

In other words, Extracting bibliographic information and calculating a similarity does not clearly indicate if the claimed computing system for distributed management is a non-generic arrangement of generating MARC data that would improve an existing technology or computer functionality. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 2013108043 is directed to Machine-readable cataloging (Marc) data generation method for buying books, involves accumulating given score in which accumulate point outputs title to large order:   The method involves selecting and storing an outputted title corresponding to the titles near the book data. The book information database is established to select book data. The book data, the total signature, the title, the author, the publisher name, the price information of book are described in the database. The database is provided with purchase rate list of contents lock input stage or book data. The given score is accumulated, and is provided with the accumulate point to output title to large order.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154